                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                           Case No.: 5:18-CR-317-FL

                                )
UNITED STATES OF AMERICA        )
                                )
                                )
           V.                                                      ORDER
                                )
JEREME EUGENE MACKEY            )
                     Defendant. )



       This matter is before the Court on Defendant’s motion to seal. For good cause

shown and in compliance with Local Criminal Rule 32.2(j), the Defendant’s motion is

GRANTED.

       It is hereby ORDERED that the attached motion, order, sentencing memorandum

and any exhibits thereto shall be filed under seal.



                               This the 1st day of August, 2019.




                               ________________________________
                               HONORABLE LOUISE W. FLANAGAN
                               UNITED STATES DISTRICT COURT JUDGE
